Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-2, 4-6, 10-12, 14-15, 17-19, 22-24, 30 and 32-33 are pending.

Continued Examination Under 37 CFR 1.114
3.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
 
Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 4-6, 10, 14-15, 17-19, 23, 30 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girschick (US Patent Application Publication 2016/0062115) in view of Sicconi et al. (US Patent Application Publication 2019/0213429), herein after referred to as Sicconi.
Regarding independent claim 1, Girschick discloses a method of controlling the operation of a head-up display apparatus (abstract), the method comprising: 
obtaining first directional data indicative of a path of a vehicle, wherein the first directional data comprises steering angle data indicative of a steering direction of the vehicle, wherein the steering angle data is from a sensing device configured to detect a rotational angle of a steering wheel or steerable element of the vehicle (figure 1 reference vehicle 1 comprising sensor 11 described in paragraph [0027] to detect the steering angle of the vehicle); 
presenting a graphical element formed from generated image data (figure 1 reference image source 2 described in paragraph [0023] to deliver an image signal to screen in order to output data of the vehicle which is then reflected via mirror 5 and the projected image 9 is projected onto the windshield 8); 
obtaining second directional data representative of a [ ] orientation of a head of a user and/or a [ ] eye-gaze direction of the user (figure 1 reference sensors 19 and 20 described in paragraph [0036] to sense operators seat and adjustment parameters of the steering wheel which are then used via controller 7 to estimate the position A (shown in figure 3) of the operator’s eyes in the vehicle based on the data delivered by sensors 19 and 20. Figure 3 and paragraph [0030] describes the estimated position to regard the vertical/height position of the user’s view/gaze. Figure 2 depicts operator 10 with estimated viewing specifically in regards to horizontal/lateral positioning at viewing point K. Paragraph [0036] continues wherein instead of estimating the eye position with seat sensor 19 and adjusted steering wheel position 20, a camera delivers image data of the operator’s face to the controller 7. The controller 7 is able to detect the eyes of the operator 10 based on the image data and estimates their position in the vehicle coordinate system.); and 
adjusting the position of the graphical element in dependence on the first directional data and [ ] orientation of the head of the user and/or the [ ] eye-gaze direction of the user (figure 4 reference S2 described in paragraph [0033] wherein controller 7 (depicted in figure 1) requests information on the steering angle from sensor 11 to specify an angle a (depicted in figure 2) as a function of the steering angle wherein actuators 6a is correspondingly adjusted by the controller 7, the process continues in figure 4 reference S7 described in paragraph [0036] wherein the controller 7 estimates position A of the operators eyes based on data output from sensors 19 and 20 (or camera) which is utilized to further adjust actuators 6 and 6a more accurately. Paragraph [0024] emphasizes the adjustment of actuators 6, 6a to be horizontal and vertical shifts. Paragraph [0037] describes the adjustments may alternatively be the image source itself is controlled to be shifted by controller 7 to the new position on the windshield rather than utilizing mirror adjustments 6 and 6a.); 
wherein the adjusting comprises displacement of the graphical element in the steering direction along a lateral axis of the vehicle, wherein the displacement is in proportion to the steering angle (paragraph [0035] specifically describes actuator 6 to regard the height at which the image signal is projected thereby describing actuator 6a to regard the horizontal component of the projection as described in paragraph [0024]; figure 4 reference S2 described in paragraph [0033] wherein controller 7 (depicted in figure 1) requests information on the steering angle from sensor 11 to specify an angle a (depicted in figure 2) as a function of the steering angle wherein actuators 6a is correspondingly adjusted by the controller 7; adjustment via actuator 6a specifically regards the lateral axis of the vehicle). 
Girschick discloses in paragraph [0036] that instead of sensors 19 and 20, it would also be possible to provide a camera that delivers image data of the operator’s face to the controller 7. Sensors 19 and 20 are specifically described in paragraph [0036] to regard the vertical/height aspect of the operator’s view/gaze. Therefore, it is unclear whether the camera described in paragraph [0036] to replace sensors 19 and 20 include detection outside of the estimated vertical/height aspect of the operator’s view/gaze. In other words, Girschick does not specifically disclose obtaining second directional data representative of a lateral orientation of a head of a user and/or a lateral eye-gaze direction of the user.
Sicconi discloses wherein a camera facing a driver of a vehicle may be utilized to analyze the driver’s attention classified by rotation angles (yaw, pitch, roll and eyes lateral movements) (paragraph [0054]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Girschick’s camera and controller for detecting an operator’s eyes with the known technique of detecting eyes lateral movements as disclosed by Sicconi (paragraph [0054]) in addition to longitudinal/vertical/height movements yielding the predictable results of positioning of the projected image being adapted more accurately due to the eye position being detected on an individual basis as disclosed by Girschick (paragraph [0036]).
claim 2, Girschick discloses the method according to claim 1, wherein the method comprises presenting the graphical element to a user of the vehicle as an image on a windshield of the vehicle (figure 1 reference image source 2 described in paragraph [0023] to deliver an image signal to screen in order to output data of the vehicle which is then reflected via mirror 5 and the projected image 9 is projected onto the windshield 8), as an image on a transparent or translucent member positioned between a user of the vehicle and the windshield, or as a virtual object on the outside of the windshield. 
Regarding claim 4, Girschick discloses the method according to claim 1, further comprising: receiving an image representative of the head of the user from a camera; and analysing the image to generate the second directional data in dependence on the image (paragraph [0036] describes instead of using sensors 19 and 20 a camera can be provided that delivers image data of the operator’s face to the controller 7 which is then able to detect the eyes of the operator to generate image data and estimate their position in the vehicle). 
Regarding claim 5, Girschick discloses the method according to claim 1, wherein the adjusting comprises adjusting the position of the graphical element in dependence on the first directional data only, in dependence on the second directional data being temporarily unavailable (paragraph [0036] describes the use of sensors 19 and 20 as a means of more accurately performing the method of adjusting the positon of the projected image 9 thereby describing the process is capable of being performed without sensor 19 and 20). 
Regarding claim 6, Girschick discloses the method according to claim 1, wherein the adjusting comprises adjusting the position of the graphical element in figure 4 reference S7 described in paragraph [0036] wherein the controller 7 estimates position A of the operators eyes based on data output from sensors 19 and 20 which is utilized to further adjustment actuators 6 and 6a more accurately). 
Regarding claim 10, Girschick discloses 10. The method according to claim 1, wherein the first directional data comprises a rate of change of steering angle and adjusting the position of the graphical element in dependence on said rate of change of steering angle (figure 4 reference S2 described in paragraph [0033] wherein controller 7 (depicted in figure 1) requests information on the steering angle from sensor 11 to specify an angle a (which over time is a rate of change) as a function of the steering angle wherein actuators 6a is correspondingly adjusted by the controller 7). 
Regarding independent claim 14, Girchick discloses a control apparatus for controlling the operation of a head-up display apparatus (abstract), the control apparatus configured to: 
obtain first directional data indicative of a path of a vehicle, wherein the first directional data comprises steering angle data indicative of a steering direction of the vehicle, wherein the steering angle data is from a sensing device configured to detect a rotational angle of a steering wheel or steerable element of the vehicle (figure 1 reference vehicle 1 comprising sensor 11 described in paragraph [0027] to detect the steering angle of the vehicle); 
obtain second directional data representative of a [ ] orientation of a head of a user and/or a [ ] eye-gaze direction of the user (figure 1 reference sensors 19 and 20 described in paragraph [0036] to sense operators seat and adjustment parameters of the steering wheel which are then used via controller 7 to estimate the position A (shown in figure 3) of the operator’s eyes in the vehicle based on the data delivered by sensors 19 and 20. Figure 3 and paragraph [0030] describes the estimated position to regard the vertical/height position of the user’s view/gaze. Figure 2 depicts operator 10 with estimated viewing specifically in regards to horizontal/lateral positioning at viewing point K. Paragraph [0036] continues wherein instead of estimating the eye position with seat sensor 19 and adjusted steering wheel position 20, a camera delivers image data of the operator’s face to the controller 7. The controller 7 is able to detect the eyes of the operator 10 based on the image data and estimates their position in the vehicle coordinate system.); and 
wherein the control apparatus is configured to adjust the position of the graphical element in dependence on both the first directional data and [ ] the orientation of the head of the user and/or the [ ] eye-gaze direction of the user (figure 4 reference S2 described in paragraph [0033] wherein controller 7 (depicted in figure 1) requests information on the steering angle from sensor 11 to specify an angle a (depicted in figure 2) as a function of the steering angle wherein actuators 6a is correspondingly adjusted by the controller 7, the process continues in figure 4 reference S7 described in paragraph [0036] wherein the controller 7 estimates position A of the operators eyes based on data output from sensors 19 and 20 (or camera) which is utilized to further adjust actuators 6 and 6a more accurately. Paragraph [0024] emphasizes the adjustment of actuators 6, 6a to be horizontal and vertical shifts. Paragraph [0037] describes the adjustments may alternatively be the image source itself is controlled to be shifted by controller 7 to the new position on the windshield rather than utilizing mirror adjustments 6 and 6a.); 
wherein the adjust comprises displacement of the graphical element in the steering direction along a lateral axis of the vehicle, wherein the displacement is in proportion to the steering angle (paragraph [0035] specifically describes actuator 6 to regard the height at which the image signal is projected thereby describing actuator 6a to regard the horizontal component of the projection as described in paragraph [0024]; figure 4 reference S2 described in paragraph [0033] wherein controller 7 (depicted in figure 1) requests information on the steering angle from sensor 11 to specify an angle a (depicted in figure 2) as a function of the steering angle wherein actuators 6a is correspondingly adjusted by the controller 7; adjustment via actuator 6a specifically regards the lateral axis of the vehicle). 
Girschick discloses in paragraph [0036] that instead of sensors 19 and 20, it would also be possible to provide a camera that delivers image data of the operator’s face to the controller 7. Sensors 19 and 20 are specifically described in paragraph [0036] to regard the vertical/height aspect of the operator’s view/gaze. Therefore, it is unclear whether the camera described in paragraph [0036] to replace sensors 19 and 20 include detection outside of the estimated vertical/height aspect of the operator’s view/gaze. In other words, Girschick does not specifically disclose obtaining second directional data representative of a lateral orientation of a head of a user and/or a lateral eye-gaze direction of the user.
Sicconi discloses wherein a camera facing a driver of a vehicle may be utilized to analyze the driver’s attention classified by rotation angles (yaw, pitch, roll and eyes lateral movements) (paragraph [0054]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Girschick’s camera and controller for detecting an operator’s eyes with the known technique of detecting eyes lateral movements as disclosed by Sicconi (paragraph [0054]) in addition to longitudinal/vertical/height movements yielding the predictable results of positioning of the projected image being adapted more accurately due to the eye paragraph [0036]).
Regarding claim 15, Girschick discloses the control apparatus according to claim 14, wherein the control apparatus is located within a vehicle comprising a windshield and a head-up display apparatus arranged to present the graphical element to a driver of the vehicle as an image on the windshield (figure 1 reference image source 2 described in paragraph [0023] to deliver an image signal to screen in order to output data of the vehicle which is then reflected via mirror 5 and the projected image 9 is projected onto the windshield 8), as an image on a transparent or translucent member positioned between a user of the vehicle and the windshield, or a virtual object on the outside of the windshield. 
Regarding claim 17, Girschick discloses the control apparatus according to claim 14, further comprising: an input arranged to receive an image representative of the head of the user from a camera; and a processor configured to analyse the image and generate the second directional data in dependence thereon (paragraph [0036] describes instead of using sensors 19 and 20 a camera can be provided that delivers image data of the operator’s face to the controller 7 which is then able to detect the eyes of the operator to generate image data and estimate their position in the vehicle). 
Regarding claim 18, Girschick discloses the control apparatus according to claim 14, wherein the control apparatus is configured to adjust the position of the graphical element in dependence on the first directional data only, in dependence on the second directional data being temporarily unavailable (paragraph [0036] describes the use of sensors 19 and 20 as a means of more accurately performing the method of adjusting the positon of the projected image 9 thereby describing the process is capable of being performed without sensor 19 and 20). 
Regarding claim 19, Girschick discloses the control apparatus according to claim 17, wherein the control apparatus is configured to adjust the position of the graphical element in a direction along the lateral axis of the vehicle in dependence on the second directional data (figure 4 reference S7 described in paragraph [0036] wherein the controller 7 estimates position A of the operators eyes based on data output from sensors 19 and 20 which is utilized to further adjustment actuators 6 and 6a more accurately). 
Regarding claim 23, Girschick discloses the control apparatus according to claim 14, wherein the control apparatus is further configured to increase a displacement of the graphical element in proportion to the rate of change of steering angle (paragraph [0035] specifically describes actuator 6 to regard the height at which the image signal is projected thereby describing actuator 6a to regard the horizontal component of the projection as described in paragraph [0024]; figure 4 reference S2 described in paragraph [0033] wherein controller 7 (depicted in figure 1) requests information on the steering angle from sensor 11 to specify an angle a (depicted in figure 2) as a function of the steering angle wherein actuators 6a is correspondingly adjusted by the controller 7; adjustment via actuator 6a specifically regards the lateral axis of the vehicle, maintaining the adjustment to the image includes rate of change). 
Regarding claim 30, Girschick discloses a computer program which when executed by a processor causes the processor to perform the method of claim 1 (paragraph [0014]). 
Regarding claim 32, Girschick discloses a vehicle comprising the control apparatus of claim 14 (figure 1 reference vehicle 1 comprising controller 7). 
claim 33, Girschick discloses the computer program of claim 30 stored on a non-transitory computer-readable storage medium (paragraph [0014]). 

Claim Rejections - 35 USC § 103
5.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girschick-Sicconi in view of Stankoulov (US Patent Application Publication 2014/0162219) and further in view of Huebner (US Patent Application Publication 2005/0259979).
Regarding claim 11, Girschick discloses the method according to claim 1.
Girschick does not specifically disclose the method further comprising: selecting a dynamic displacement mode in which the position of the graphical element is adjusted in dependence on the first directional data when a rate of change of steering angle is below a threshold value; and selecting a static displacement mode in which the position of the graphical element is fixed when a rate of change of steering angle is above a threshold.
paragraph [0154]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Girschick’s steering angle detection with the known technique of determining a rate of change of steering to be above a threshold yielding the predictable results of determining the driver to be distracted or performing unsafe operation of the vehicle as disclosed by Stankoulov (paragraph [0154]).
Huebner discloses wherein to switch the display of a moving image to a fixed image when there is a safety issue in which the driver of a vehicle may be distracted (paragraph [0007]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Girchick-Stankoulov’s rate of change threshold for distracted/unsafe driving and projected images with the known technique of fixing the displayed image when a driver is distracted yielding the predictable results of intending to stop distracting a distracted driver as disclosed by Huebner (paragraph [0007]).
Regarding claim 12, Girschick discloses the method according to claim 1.
Girschick does not specifically disclose the method further comprising: increasing a displacement of the graphical element in proportion to the steering angle in dependence on the steering angle being less than a threshold value; 
Stankoulov discloses a method of detecting unsafe yaw rate zones of a vehicle corresponding to sudden turns (steering angle above a threshold) or lane changes indicating a distracted driver (paragraph [0154]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Girschick’s steering angle detection with the known technique of determining a rate of change of steering to be above a threshold yielding the predictable results of determining the driver to be distracted or performing unsafe operation of the vehicle as disclosed by Stankoulov (paragraph [0154]).
Huebner discloses wherein to switch the display of a moving image to a fixed image (maintained at a current position) when there is a safety issue in which the driver of a vehicle may be distracted (paragraph [0007]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Girchick-Stankoulov’s rate of change threshold for distracted/unsafe driving and projected images with the known technique of fixing the displayed image when a driver is distracted yielding the predictable results of intending to stop distracting a distracted driver as disclosed by Huebner (paragraph [0007]).
Regarding claim 22, Girschick discloses the control apparatus according to claim 14.

Stankoulov discloses a method of detecting unsafe yaw rate zones of a vehicle corresponding to sudden turns (steering angle above a threshold) or lane changes indicating a distracted driver (paragraph [0154]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Girschick’s steering angle detection with the known technique of determining a rate of change of steering to be above a threshold yielding the predictable results of determining the driver to be distracted or performing unsafe operation of the vehicle as disclosed by Stankoulov (paragraph [0154]).
Huebner discloses wherein to switch the display of a moving image to a fixed image (maintained at a current position) when there is a safety issue in which the driver of a vehicle may be distracted (paragraph [0007]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Girchick-Stankoulov’s rate of change threshold for distracted/unsafe driving and projected images with the known technique of fixing the displayed image when a driver is distracted yielding paragraph [0007]).
Regarding claim 24, Girschick discloses the control apparatus according to claim 14.
Girschick discloses wherein the control apparatus is further configured to: increase a displacement of the graphical element in proportion to the steering angle in dependence on the rate of change of steering angle being less than a threshold value; and maintain the graphical element at an end position in dependence on the rate of change of steering angle being equal to or greater than the threshold value. 
Stankoulov discloses a method of detecting unsafe yaw rate zones of a vehicle corresponding to sudden turns (rate of change above a threshold) or lane changes indicating a distracted driver (paragraph [0154]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Girschick’s steering angle detection with the known technique of determining a rate of change of steering to be above a threshold yielding the predictable results of determining the driver to be distracted or performing unsafe operation of the vehicle as disclosed by Stankoulov (paragraph [0154]).
Huebner discloses wherein to switch the display of a moving image to a fixed image when there is a safety issue in which the driver of a vehicle may be distracted (paragraph [0007]).
paragraph [0007]).

Response to Arguments
6.		Applicant's arguments filed 2/25/2021 have been fully considered and relate towards newly amended subject matter. Prior art Girschick discloses in paragraph [0036] that instead of sensors 19 and 20, it would also be possible to provide a camera that delivers image data of the operator’s face to the controller 7. Sensors 19 and 20 are specifically described in paragraph [0036] to regard the vertical/height aspect of the operator’s view/gaze. Therefore, it is unclear whether the camera described in paragraph [0036] to replace sensors 19 and 20 include detection outside of the estimated vertical/height aspect of the operator’s view/gaze. In other words, Girschick does not specifically disclose obtaining second directional data representative of a lateral orientation of a head of a user and/or a lateral eye-gaze direction of the user.
Newly cited prior art Sicconi discloses wherein a camera facing a driver of a vehicle may be utilized to analyze the driver’s attention classified by rotation angles (yaw, pitch, roll and eyes lateral movements) (paragraph [0054]). A combination of Girschick and Sicconi is utilized to reject the newly amended subject matter. This action is non-final necessitated by amendment.

Conclusion
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.